DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 07/23/2021.
Claims 10-30 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 13-16, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Struthers (US Pat No. 6,481,973 B1) in view of Ige et al. (US. Pub. No. 2013/0175030 A1 and Ige hereinafter).
Claim 10 and 18, Struthers discloses a system/method for driving an electric machine (Fig.2, item #12), comprising: 
a main drive (Fig.2, item #28 and 30) configured to receive power from a power source (Fig.2, item #34) and output a variable frequency and a variable amplitude AC voltage (Fig.2, output of item # 16); and
a controller (Fig.2, item #22 and #24) configured to interface with the main drive and an electric machine (Fig.2, item #12), wherein the controller is configured to:
receive one or more electrical signals (Fig.2, output of item/sensor #42) associated with an operating condition of the electric machine from one or more sensors (42) disposed between the electric machine (12) and the main drive (28,30);
determine correction information based on the received electrical signals and based on a desired operating condition of the electric machine (By means of the microprocessor #24 and #22 see Col.5, Line 09-17); and
implement the correction information (Fig.2, output of item #24), wherein the correction information corresponds to operating commands configured to implement the desired operating condition of the electric machine (See Col.5, Line 9-Line 30)
Although the system comprising a main drive system as thought, it doesn’t explicitly disclose:
a secondary drive configured to interface with the main drive, wherein the secondary drive is configured to provide a supplemental voltage or current to an electric machine in addition to the variable amplitude AC voltage from the main drive
Nonethless, Ige in his teachings as shown in Fig.1-Fig.14 in at least Fig. 3 shows an example of an ESP system 300 as including a network 301, a well 303 disposed in a 
Therefore, it would have been obvious before the effective date of the instant application to have a main drive and a secondary drive as thought by Ige within the teachings of Struthers for a better control of Electric submersible pumps.
As to Claim 13, Struthers in view of Ige discloses the system of claim 10, wherein the correction information comprises a correction voltage command implemented by the secondary drive to obtain the desired operating condition of the electric machine (Ige: See [0053]-[0057]).
As to Claim 14, Struthers in view of Ige discloses the system of claim 13, wherein the correction voltage command is determined based at least in part on a difference between the operating condition of the electric machine and a desired optimal voltage (Ige: See [0053]-[0057]).
As to Claim 15, Struthers in view of Ige discloses the system of claim 10, wherein the correction information comprises a correction current command implemented by the secondary drive to obtain the desired operating condition of the electric machine (Ige: See [0053]-[0057]).
Claim 16, Struthers in view of Ige discloses the system of claim 15, wherein the correction current command is determined based at least in part on a difference between the operating condition of the electric machine and a desired optimal current (Ige: See [0053]-[0057]).
As to Claim 20, Struthers in view of Ige discloses the method of claim 18, comprising transmitting the correction information to the main drive, wherein the correction information comprises operating commands configured to modify a variable frequency or a variable amplitude AC voltage output by the main drive (See Col.3, Line 26-32).
As to Claim 21, Struthers in view of Ige discloses the method of claim 18, comprising transmitting the correction information to the secondary drive, and wherein the correction information comprises a correction voltage command or a correction current command corresponding to the one or more desired operational values of the electric machine (Ige: See [0053]-[0057]).

Claims 11, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Struthers in view of Ige and in further view of Wu et al. (US Pub No. 2016/0248363 A1 and Wu hereinafter).
 
As to Claim 11, Struthers in view of Ige discloses the system of claim 10, and further discloses that the VSD unit can include an integrated transformer and control circuitry (Ige: See [0060]), however it doesn’t explicitly disclose:

Nonethless, Wu in his teachings as shown in Fig.1-14 teaches a multi-phase transformer #100 connected to a three-phase AC power source providing the input AC voltage. Furthermore, Transformer 100 includes output or secondary windings 104, 106 and 108, each of which has three phase windings designated as a, b and c, respectively. As indicated in FIG. 5, secondary phase winding 104a has a phase shift of Ɵ with respect to secondary phase winding 106a, and secondary winding 108a has a phase shift of –Ɵ with respect to secondary winding 106a. Similarly each of the respective output windings 104b, 106b, and 108b is phase shifted +/- Ɵ with respect to the adjacent phase, and each of output windings 104c, 106c and 108c is phase shifted +/- Ɵ. Phase shifting of secondary windings 104, 106 and 108 and their respective phase windings results in nine sine waves at the output terminals D, E, F (See also [0030])
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application for the system to include a transformer comprising terminals/taps to connect the low and high voltage side of the transformer as thought by Wu within the teachings of Struthers and Ige to provide by the use of a multi-pulse transformer in a variable speed drive include reduced input current harmonics, improved immunity to power quality issues, and increased efficiency over PWM rectifiers (See [0013]).
As to Claim 12, Struthers in view of Ige and Wu discloses the system of claim 11, wherein the main drive is coupled to the low voltage side of the transformer and the 
As to Claim 17, Struthers in view of Ige discloses the system of claim 10, however it doesn’t explicitly disclose:
wherein the electric machine is a synchronous motor or a permanent magnet motor 
Nonetheless, Wu in his teachings as shown in Fig.1-6 disclose that the motor can include an induction, or synchronous motor, or switched reluctance (SR) motor, or
permanent magnet synchronous motor (PMSM) that can be powered by a VSD or directly from an AC or DC power source (See [0023]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application for the electric machine to be a synchronous motor, a permanent magnet motor, or an induction motor as thought by Wu within the teachings of Struthers and Ige in order to be powered directly from an alternating current or direct current power source.
As to Claim 19, Struthers in view of Ige discloses the system of claim 18, however it doesn’t explicitly disclose:
transmitting the correction information to the main drive, and wherein the correction information comprises a modification angle corresponding to a rotor position of the electric machine 
Nonetheless, Wu in his teachings as shown in Fig. 1-6 discloses control panel 40 can provide control signals to VSD 52 to operate the VSD 52 and motor 50 at appropriate operational settings for the particular sensor readings received by 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application for the correction information comprises a modification angle corresponding to a rotor position of the electric machine/motor as thought by Wu within the teachings of Struthers and Ige in order to permit effective operation of motor in response to a particular load conditions.

Claims 22, 24-25 and 30 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Struthers (US Pat No. 6,481,973 B1) in view of Liu et al. (US Pub. No. 2010/0301790 A1 and Liu hereinafter).
As to Claim 22, Struthers discloses a system, comprising: 
a main drive (Fig.2, item #28 and 30) configured to receive power from a power source (Fig.2, item #34) and output a variable frequency and a variable amplitude AC voltage (Fig.2, output of the 16); and
a controller (Fig.2, item #22 and #24) configured to interface with the main drive and an electric machine (Fig.2, item #12), wherein the controller is configured to:

determine correction information based on the received electrical signals and based on a desired operating condition of the electric machine (By means of the microprocessor #24 and #22 see Col.5, Line 09-17); and
transmit the correction (Fig.2, output of item #24) information to the main drive (See Col.5, Line 9-Line 30)
Although, a control system is shown in at least Fig.2 where an input from AC item #34 to output of motor item #12 that is connected to the pump #54 to transmit the correction item #24 as shown above, it doesn’t explicitly disclose:
wherein the correction information corresponds to a rotor position of the electric machine
Nonethless, Liu in his teachings as shown in Fig.1-5 discloses a motor drive system #10 that includes a controller #18 which receives inputs such as current feedback signals and voltage feedback signals from the electrical machine #12, and generates voltage command signals for the pulse width modulator #16 based upon such inputs, where the controller includes a rotor position estimator #20 to estimate the rotor position from the output signal generated in response to the injected high frequency carrier signal and the rotor estimator extracts the rotor position from the output signal and applies a position error compensation to the extracted rotor position to estimate a corrected rotor position (See [0021]).

As to Claim 24, Struthers in view of Liu discloses the system of claim 1, wherein the electric machine is a generator (the motor 12 is electric motor that can work as a generator -See Col.3, Line 3-5).
As to Claim 25, Struthers in view of Liu discloses the system of claim 1, wherein the electric machine is a component of an electric submersible pump (Fig. 1, item #3 and see also Col.3, Line 1-3).
As to Claim 30, Struthers in view of Liu discloses the system of claim 1, wherein the correction information comprises operating commands configured to modify the variable frequency or the variable amplitude AC voltage output by the main drive (...The inverter 30 is therefore arranged to supply output power of a regulated, constant voltage… See Col.3, Line 46-47 and also Line 26-32). 

9.	Claims 23 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Struthers in view Liu and in further view of Wu.
As to Claim 23, Struthers in view of Liu discloses the system of claim 22, however it doesn’t explicitly disclose:
wherein the electric machine is a synchronous motor, a permanent magnet motor, or an induction motor

permanent magnet synchronous motor (PMSM) that can be powered by a VSD or directly from an AC or DC power source (See [0023]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application for the electric machine to be a synchronous motor, a permanent magnet motor, or an induction motor as thought by Wu within the teachings of Struthers and Liu in order to be powered directly from an alternating current or direct current power source.
As to Claim 26, Struthers in view of Liu discloses the system of claim 22, however it doesn’t explicitly disclose:
wherein the correction information comprises a modification angle corresponding to a rotor position of the electric machine (See Col.3, Line 25-60)
Nonetheless, Wu in his teachings as shown in Fig. 1-6 discloses control panel 40 can provide control signals to VSD 52 to operate the VSD 52 and motor 50 at appropriate operational settings for the particular sensor readings received by control panel 40. For example, control panel 40 can provide control signals to VSD 52 to adjust the output voltage and output frequency provided by VSD 52 in response to changing conditions in vapor compression system 14, i.e., control panel 40 can provide instructions to increase or decrease the output voltage and output frequency provided by VSD 52 in response to increasing or decreasing load conditions on compressor 32. The estimated rotor phase angle and rotor frequency of motor 50, as 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application for the correction information comprises a modification angle corresponding to a rotor position of the electric machine/motor as thought by Wu within the teachings of Struthers and Liu in order to permit effective operation of motor in response to a particular load conditions.
As to Claim 27, Struthers in view of Liu and in further view of Wu discloses the system of claim 26, wherein the modification angle is implemented by the main drive to obtain the desired operating condition of the electric machine (Wu: See [0026]).
As to Claim 28, Struthers in view of Liu and in further view of discloses the system of claim 26, wherein the modification angle is determined based at least in part on a difference between the operating condition of the electric machine and a desired optimal excitation angle (Wu: See [0026]).
As to Claim 29, Struthers in view of Liu discloses the system of claim 22, however it doesn’t explicitly disclose:
a filter and a transformer disposed between the variable frequency drive and the controller
Nonetheless, Wu in his teachings as shown in Fig.1-6 discloses, in specific in Fig. 4 shows an exemplary embodiment of a VSD including a multiple pulse transformer 100. VSD 52 receives AC power having a particular fixed line voltage and fixed line frequency from an AC power source and provides AC power to motor 50 at a desired voltage and desired frequency, both of which can be varied to satisfy 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective date of the instant application for the correction information comprises a filter and a transformer as thought by Wu within the teachings of Struthers and Liu to reduce input current harmonics, improved immunity to power quality issues, and increased efficiency.
Response to Arguments/Remarks
10.	As to applicant’s first set of argument “…The Office Action rejected Claims 22, 24-25 and 30 under 35 U.S.C. §102(a)(1) as being anticipated by United States Patent No. 6,481,973 issued to Struthers (“Struthers”) (Office Action, p. 2, para. 5). Applicant respectfully traverses this rejection… The Office Action takes the position that Struthers teaches a system that determines “correction information based on the received electric signals and based on a desired operating condition of the electric machine (By means of the microprocessor #24 and #22 see Col. 5, Line 09-17).” (Office Action, p. 3). Applicant submits that this element has been removed from Claim 22, so that the 
also fails to teach the limitations of Claim 22 directed at the use of sensors “disposed between the electric machine and the main drive.” Applicant submits that this deficiency separately supports the withdrawal of the rejection of Claim 22 based on the Struthers reference… With respect to Claim 30, Applicant submits that the Struthers reference fails to teach the use of “correction information,” where the correction information “comprises operating commands configured to modify the variable frequency or the variable amplitude AC voltage output by the main drive.”… Nothing in this passage from Struthers discloses the concept of applying “correction information” that would “modify the variable frequency or the variable amplitude AC voltage output by the main drive.” Because the cited portions of the Struthers reference fail to disclose this feature of Claim 30, the rejection of Claim 30 should be withdrawn…”

As to applicant’s second set of argument “…The Office Action rejected Claims 10, 13-16, 18, 20 and 21 under 35 U.S.C. §103 as being unpatentable over Struthers in view of United States Patent Application Publication No. 2013/0175030 A1 by Ige et al (“Ige”). Applicant respectfully traverses these rejections… The Office Action concedes that “although the [Struthers] system [comprises] a main drive system as thought [sic], it doesn’t explicitly disclose: a secondary drive configured to interface with the main drive, 
drive.” (Office Action, p. 5)… Without identifying which passage in Ige discloses the claimed “secondary drive,” the Office Action concludes that “it would have been obvious before the effective date of the instant application to have a main drive and a secondary drive as [taught] by Ige within the teachings of Struthers for a better control of [electric] submersible pumps.” /d. Applicant respectfully submits that this interpretation of Ige is untenable. Contrary to the findings in the Office Action, Ige does not disclose a secondary drive as contemplated by the language of Claims 10 and 18. The cited passage from Ige refers to “a controller 330” and a “motor controller 350,” and explains that the controller may “include features of an ESP motor controller and optionally supplant the ESP motor controller 350.” This passage does not support the contention that Ige discloses a secondary drive. Instead, this passage teaches away from the use of a secondary drive because the “motor controller 350” might be supplanted (i.e., replaced) by the controller (330)….” Neither Struthers nor Ige teaches the use of a “main drive” in combination with a “secondary drive,” particularly where the second drive is configured to “provide a supplemental voltage or current” in “addition to the variable AC voltage” from the main drive, as required by Claims 10 and 18. Because the Ige reference fails to cure the admitted deficiencies in the Struthers reference, the rejection of Claims 10 and 18 should be withdrawn…Applicant further submits that the rejections of Claims 13-16 and 21 based on the combination of Struthers and Ige must also be withdrawn. In each case, the Office Action simply states that “Struthers in view of Ige” 
these paragraphs from Ige do not disclose the limitations from Claims 13-16 and 21. The cited portions of Ige (i.e., paragraphs 0053-0057) do not disclose these claim
limitations… Nothing in these paragraphs addresses the coordination between a main drive and a secondary drive, particularly with the additional limitations expressed in these claims…”
In response to the second set of argument, the examiner respectfully disagrees with the applicant’s assessment.  It should be noted that the claims are examined using the broadest reasonable interpretation (BRI) based on what is claimed enlight of the specification but are not read into the claims.  Struthers in view of Ige clearly teaches secondary drive a shown above in section 6. Applicant asserts that the controller 330 cannot be used as a secondary drive. However, Ige in Fig.3 alone teaches a VSD unit #370 that is connected to the motor #315 in which the ESP controller #350 and controller #330 are connected, and it is thought by Ige (as cited here) that the controller 330 may include features of an ESP motor controller and optionally supplant the ESP motor controller as shown above (See also [0054]). Hence, the controller 330 is interpreted as a secondary drive and can work as an ESP motor controller. Supplanting as clearly shown is optional. This clearly reads on what is claimed by the applicant.  Furthermore, in response to the applicant’s argument in regards to the rejections of Claims 13-16 and 21 that are rejected in view of Ige’s secondary drive, it is thought by at least Fig.3 that the secondary drive (330) can monitor VSD output current, ESP running current, VSD output voltage, supply voltage, VSD input and VSD output power, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In conclusion, the examiner Applicant's arguments filed on 07/23/2021 have been fully considered but they are not persuasive to reverse the rejection. Hence, the rejections of Claim 10-30 are maintained.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846